In
the middle of the nineteenth century railroads were
built all over the world. Steel at that time was not of
such good quality and for that reason wheels
sometimes broke, causing accidents and derailments.
To avoid those accidents, at every station stop there
was a brakeman who walked the length of the tracks,
hammer in hand, hammering on the wheels so that any
of the wheels that sounded broken could be changed.
Years passed and the quality of steel improved, but the
brakemen kept hammering on the wheels, heedless of
the fact that it was no longer necessary.
The world changes, and that means that we, too,
need to change in order to adapt to new circumstances.
Something similar is happening in the United Nations.
The Security Council, designed after the Second World
War to maintain peace in the post-war world, is not the
Security Council that the new century of information
technology and globalization needs. We must reinvent
the United Nations.
4

Let us begin by making the reform of the United
Nations, on which we have already agreed, effective.
We have to broaden participation in the Security
Council to include other countries, both as permanent
members — which at the very least should include
Germany and Japan — and as non-permanent
members, in order to allow for more equitable and
democratic representation.
Our Organization needs to adapt to the new
challenges and realities of the present. Development,
for example, needs a new approach. What concerns us
most is to ensure that populations and individuals
participate more actively in the decisions shaping their
own future. As I said three days ago, in the “Action
Against Hunger and Poverty” meeting of world
leaders, development is a responsibility of States, but it
is also the primary responsibility of the individual.
I find the words of Nobel Laureate José
Saramago are appropriate here when he writes:
“As vehemently as we claim our rights, let us
also lay claim to responsibility for our duties.
Perhaps then the world will become a bit better.”
So it was a wise thing that our American
Declaration of the Rights and Duties of Man, signed in
Bogotá in 1948, established that equal to, and as a
counterpart to rights, there are also individual
responsibilities.
That includes instilling in the conscience of
citizens a culture of responsibility. Next to the right to
receive a State-sponsored education stands the civil
responsibility to make the most effective use of that
education and to obtain at least a primary education.
Next to the right of children to have a father and a
mother stands the duty of parents to care for, help,
feed, educate and shelter their young children.
Children, for their part, have the responsibility always
to honour their parents, help them, feed them and give
them shelter when they are in need. Next to the right to
employment stands the duty to provide efficient
service. Everyone has the responsibility to work, each
according to his ability and possibilities, in order to
obtain the resources for survival, thus achieving
personal progress and social development.
Along with the right to health goes the
responsibility to contribute to a healthy and clean
environment. With the right to enjoy the benefits of
progress goes the responsibility to contribute to
development. With the right to the freedom of
expression goes the responsibility of tolerating
differing opinions. In short, every right has a
corresponding duty or responsibility.
With the fall of the Berlin wall, the age in which
the State was expected to be responsible for everything
came to a close. Today, we must all participate together
in the search for new paths for our individual
development and for that of our countries and of all
humanity.
The passing of time motivates us to renew our
basic principles. I therefore propose that we once again
adopt an ethic of development based principally on
individual responsibility as well as on the
responsibility of nations.
The well-being and the development of nations
are the result of individual well-being and the
development of the people that make up that society.
Social well-being should not be measured by how
many people are assisted by social programmes
financed from national budgets but by how many
people leave those programmes because they have
become able to manage on their own.
In his book, Underdevelopment is a State of
Mind, Lawrence Harrison defines a negative attitude as
a barrier to development and a positive attitude —
based on the belief in one’s own ability to improve
oneself through individual effort — as a driving force
of development.
In order to bolster all the elements I have cited, it
is essential that the right to accede to public office
should be accompanied by the responsibility to carry
out one’s duties honestly. At the current session of the
General Assembly, several heads of State have
emphasized the need to fight corruption. It is a
responsibility that has rightly been gaining ground.
In Nicaragua, we have undertaken the arduous
fight against corruption. First, corrupt bureaucrats have
been brought to trial and sentenced, just as is
happening in other Latin American countries.
Secondly, we have brought before the National
Assembly a body of legislation to strengthen our fight
against corruption.
Thirdly, we have established a programme for
integrity and transparency that prevents corrupt
practices in the executive branch and which provides a
model for the other branches of Government in
5

undertaking reform and increasing transparency. For
example, we have published on the Internet, for
everyone to see — for the countries extending
assistance, international organizations and the
media — both the Republic’s national budget and the
details of external assistance.
Fourthly, we have undertaken to fight the culture
of corruption, including by teaching values and
promoting the idea of the individual as the maker of his
or her own destiny.
We must work for a United Nations that reaffirms
its credibility and authority by taking the appropriate
effective collective action. Nicaragua recognizes the
importance of the proposals various countries have
submitted to this forum, in particular Spain’s proposal
to reduce external debt in exchange for initiatives for
social development, particularly in the area of primary
education, and the United States proposal to create a
fund for democracy. Nicaragua views with approval
that such a democracy fund would be partially
allocated to training and support for auditing and
judicial entities, given that corruption is the greatest
foe of democracy. As Secretary-General Kofi Annan
said yesterday, “They notice when we use words to
mask inaction”. Nicaragua’s energy and determination
are devoted to those efforts.
Recent world events have demonstrated once
again the evil nature of terrorism and how it breaks
down the values of humanity and civilization. I
reiterate my most sincere condolences to all those
countries and individuals around the world that have
suffered the effects of terrorism.
I underline that we deplore, to cite only the most
recent acts, those who caused the loss of the precious
lives of innocent children in the Russian Federation.
We also repudiate the attack against the Australian
Embassy in Jakarta.
The best way to defeat terrorism is to remain
faithful to our values of freedom, dignity and justice.
Terrorism rejects those values.
Nicaragua aspires to be elected as a non-
permanent member of the Security Council for 2006
and 2007. Nicaragua, a founding country of the
Organization, has known and suffered the horrors of
war and has undertaken the democratization of our
nation. It is by virtue of the valuable school of our
recent history that we can participate in the Security
Council. As I stated in this forum last year, whoever
knows the horrors of war can contribute more
effectively to preventing it.
I cannot fail to refer to the question of Taiwan’s
representation in the United Nations. That country,
with 23 million inhabitants, has a democratic
Government and maintains diplomatic, trade and
cooperative relations with many Member States of the
Organization. However, paradoxically, it lacks
membership. That exclusion is inexcusable.
At the beginning of this session, we heard the sad
messages from Haiti and the Dominican Republic,
which have suffered the devastating effects of nature. I
convey our solidarity, encouragement and hope to
those countries and to the victims of natural disasters
in the United States, Grenada, Jamaica, Panama, the
Bahamas, Cuba, Grand Cayman and other islands of
the Caribbean.
This afternoon, I began my address by speaking
of the responsibilities of citizens. That is the way for
our peoples to attain their hopes, expectations and
dreams.
May God bless the United Nations and may God
always bless Nicaragua.